Considering that the district court acted correctly in concluding that the complaint did not state facts sufficient to constitute a cause of action, for although it ivas alleged therein that the two years agreed upon within which to pay the mortgage had not expired, that allegation does not necessarily mean that the obligation was not due, and the language of the complaint showing that demand was made in due form and that the plaintiff by his voluntary appearance submitted to the jurisdiction of the court, the judgment was affirmed.